ORDER

PRO, District Judge.
This action having recently been randomly reassigned to the undersigned for further proceedings, and the Court having read and considered the Motion for Vaca-tur Under FRCP 60(b) filed April 26, 2001 (# 351), and good cause appearing,
IT IS ORDERED that the Motion for Vacatur (#351) is granted, and that the Court’s Opinion (# 341) previously entered on April 5, 2000, is hereby vacated in accord with the Stipulation for Settlement entered by the parties to this action and filed in the United States Court of Appeals for the Ninth Circuit on March 20, 2001.